USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            United States Court of Appeals                                For the First Circuit                                 ____________________          No. 97-1393                              JOSE F. RODRIGUEZ, ET AL.,                                Plaintiffs, Appellees,                                          v.                          PRUDENTIAL-BACHE SECURITIES, INC.,                                 Defendant, Appellee.                                 ____________________                                   ANA M. MORALES,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                   [Hon. Salvador E. Casellas, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                                Lynch, Circuit Judge,                                       _____________                       and Gierbolini,* Senior District Judge.                                        _____________________                                _____________________               Jos  Luis Gonz lez-Casta er was on brief for appellant.               ___________________________               Carlos  A. Bobonis-Gonz lez,  with whom  Bobonis, Bobonis  &               ___________________________              ___________________          Rodr guez Poventud was on brief for appellee.          __________________                                 ____________________                                  February 26, 1998                                 ____________________                                        ____________________          *  Of the District of Puerto Rico, sitting by designation.                    Per  Curiam.   Plaintiff  Ana  M.  Morales  ("Morales")                    Per  Curiam.                    ___________          appeals the district court's  grant of defendant Prudential-Bache          Securities,  Inc.'s  ("Prudential's")  cross-motion  for  summary          judgment in this wrongful termination dispute.  We affirm.                    On December  28, 1990,  Morales, her  husband, Jos   F.          Rodr guez ("Rodr guez"),  and their conjugal  partnership filed a          complaint in the District Court of Puerto Rico against Rodr guez'          former employer, Prudential, seeking  redress in connection  with          the  brokerage firm's  February 1990 closing  of its  Puerto Rico          subsidiary and  its termination  of Rodr guez'  employment.   The          plaintiffs  asserted  seven  causes  of  action  arising  out  of          Prudential's  alleged  wrongful  termination  of its  contractual          relationship with Rodr guez.   Six of the seven  causes of action          were brought on behalf of Rodr guez and the conjugal partnership.          The remaining  cause of  action sought  compensation on  Morales'          behalf for damages she suffered as a  result of the direct injury          to her husband by Prudential.                    The  district court ordered the parties to proceed with          arbitration  of  all  claims pertaining  to  Rodr guez  before an          arbitration panel of  the New York Stock Exchange  ("NYSE").  The          district  court stayed  the claims  of Morales  and  the conjugal          partnership  pending the outcome  of the arbitration.   Rodr guez          and the conjugal  partnership arbitrated their claims  before the          NYSE, and the arbitration panel awarded him $1,014,250 plus costs          and attorney's fees  in full and final settlement  of all claims.          Thereafter, Prudential's petitioned the district court  to vacate                                         -2-          the award, but  the court entered judgment for  Rodr guez and the          other claimants.   See Rodr guez v. Prudential-Bache  Sec., Inc.,                             ___ _________    ____________________________          882 F. Supp. 1202 (D.P.R. 1995).  On appeal, this  court affirmed          the district court's judgment.  See Rodr guez v. Prudential-Bache                                          ___ _________    ________________          Sec., Inc., 72  F.3d 234 (1st Cir.  1995).  Prudential then  paid          __________          Rodr guez his arbitration award.                    In  her subsequent motion for partial summary judgment,          Morales argued  that since the  arbitrators rendered an  award in          favor  of Rodr guez,  and  since  her claims  were  based on  his          wrongful termination,  the arbitration panel adjudicated  all the          facts  necessary to  find  Prudential liable  to  Morales on  her          claims.   Thus, according to  appellant, the only issue remaining          was the  extent of  damages and  the corresponding  compensation.          The district  court  dismissed  Morales'  complaint  and  granted          Prudential's cross motion for summary judgment.  Morales appeals.                    We  find  the  district court's  well-reasoned  opinion          persuasive, and  we affirm  on the grounds  stated therein.   See                                                                        ___          Rodr guez  v.  Prudential-Bache Sec.,  Inc., No.  90-2659 (D.P.R.          _________      ____________________________          January  23, 1997).   We  write only  to emphasize  that Morales'          claims arose directly from Prudential's termination of Rodr guez'          employment in  violation of  Law 80,  P.R. Laws  Ann. tit.  29,            185a, et seq., which provides an exclusive remedy for an employee                ______                     _________          who  has been  discharged without  just cause.   As  the district          court noted, "[h]er claims are directly derived, and inextricably          intertwined with the  employment dispute  between Prudential  and          her husband,   Jos   Rodr guez."   Consequently, her  attempts to                                         -3-          assert an  independent cause of  action for damages  under Puerto          Rico's  general tort  statute, Art.  1802  of the  Civil Code  of          Puerto Rico, P.R. Laws Ann. tit. 31,   5141, are unavailing.                    Morales might have had a  viable cause of action if she          alleged  tortious acts by Prudential independent of her husband's          dismissal.  In Pujol v. Shearson/American Express, Inc., 829 F.2d                         _____    _______________________________          1201 (1st  Cir. 1987),  a husband and  wife, individually  and as          representatives  of   their  conjugal  partnership,   appealed  a          district  court's  denial  of their  motion  for  partial summary          judgment  against  an   employer.    This  court   held  that  an          arbitration award under  the husband's employment contract  stood          as  res  judicata  with  respect  to  the  husband  and  conjugal          partnership's claims, which were already arbitrated or could have          been raised at the arbitration proceeding.  See id. at 1206-08.                                                      ___ __                    However, the Pujol court  allowed the wife "to  sue for                                 _____          direct injury to  her property and herself."   829 F.2d at  1209.          This court observed that "[i]f [the wife] can prove that personal          papers, documents and property belonging to her, as distinct from                                                           ________________          her husband  or the conjugal  partnership, were subjected  to the          _________________________________________          treatment alleged, then she  has stated a cause of  action."  Id.                                                                        __          at  1208 (emphasis  added).    In the  instant  case, any  injury          alleged  by Morales resulted from Prudential's conduct toward her          husband rather than from any acts committed directly against her.          Ultimately,  Morales has failed to assert any independent factual          basis  for recovery  distinct from  her  husband or  the conjugal          partnership.                                         -4-                    Costs to be assessed against appellant.                    Affirmed.                      Affirmed                    ________                                         -5-